Case 19-13095-SLM   Doc 1    Filed 02/14/19 Entered 02/14/19 14:03:45   Desc
                            Petition Page 1 of 9
Case 19-13095-SLM   Doc 1    Filed 02/14/19 Entered 02/14/19 14:03:45   Desc
                            Petition Page 2 of 9
Case 19-13095-SLM   Doc 1    Filed 02/14/19 Entered 02/14/19 14:03:45   Desc
                            Petition Page 3 of 9
Case 19-13095-SLM   Doc 1    Filed 02/14/19 Entered 02/14/19 14:03:45   Desc
                            Petition Page 4 of 9
Case 19-13095-SLM   Doc 1    Filed 02/14/19 Entered 02/14/19 14:03:45   Desc
                            Petition Page 5 of 9
Case 19-13095-SLM   Doc 1    Filed 02/14/19 Entered 02/14/19 14:03:45   Desc
                            Petition Page 6 of 9
Case 19-13095-SLM   Doc 1    Filed 02/14/19 Entered 02/14/19 14:03:45   Desc
                            Petition Page 7 of 9
Case 19-13095-SLM   Doc 1    Filed 02/14/19 Entered 02/14/19 14:03:45   Desc
                            Petition Page 8 of 9
Case 19-13095-SLM   Doc 1    Filed 02/14/19 Entered 02/14/19 14:03:45   Desc
                            Petition Page 9 of 9
